                IN THE UNITED STATES COURT
              FOR THE DISTRICT OF PUERTO RICO


  ROSA SANTIAGO‐TIRADO,

         Plaintiff,

                  v.                  CIV. NO.: 16‐1901 (SCC)

 PUERTO RICO TELEPHONE
 COMPANY, ET AL.,

         Defendants.


            OMNIBUS OPINION AND ORDER

   Plaintiff Rosa Santiago Tirado (“Santiago” or “plaintiff”),

has been an employee of the Puerto Rico Telephone Company

(“PRTC”) for 27 years. She filed suit against her employer, its

insurance company, AIG Insurance Company‐Puerto Rico

(“AIG”) and against the Independent Union of Telephone

Employees (“UIET”), of which she is a member. She claimed

violations of the Employee Retirement Income Security Act of

1974,(“ERISA”), the Americans with Disabilities Act (“ADA”),

retaliation and violations of Puerto Rico Act No. 115 of

December 20, 1991, 29 L.P.R.A. §§194; Act No. 44 of July 2,
SANTIAGO‐TIRADO v. PRTC                                                    Page 2




1985, 1 L.P.R.A. §§ 501; and Puerto Rico’s Constitution, Article

II, Sections 1, 8, 16, 20 and Article 1802 of Puerto Rico’s Civil

Code, 31 L.P.R.A. § 5141.

    I. Procedural Background

    Santiago’s ERISA claims stemmed from her efforts to

include her cousins’ daughter, Y.M.V.B., a minor, as a

beneficiary in PRTC and UIET’s group health plan. 1 Her

other causes of action, including discrimination and

retaliation, relate to two separate incidents for which she was

suspended from work (on October 25, 2013, and on June 5,

2014). Specifically, Santiago alleged in her Amended

Complaint that her suspensions were motivated by retaliation

for filing a complaint against PRTC and for filing for custody

of Y.M.V.B.2 She also argues that PRTC discriminated against

her by requiring her to undergo a medical evaluation to

determine her ability to perform her job. The claims against

1 Plaintiff’s claims under ERISA, 29 U.S.C. § 100, et. seq., were dismissed at
Docket. No. 99.
2 Santiago refers to a previous complaint she filed in federal court against PRTC.
See Civil No. 13-1484. The case was dismissed without prejudice after plaintiff
moved for a voluntary dismissal
SANTIAGO‐TIRADO v. PRTC                                    Page 3




UIET rest mainly on Santiago’s allegations that UIET failed to

represent her during these proceedings.

   PRTC and UIET moved for summary judgment. Docket

Nos. 90 and 92. AIG joined PRTC’s Motion. Docket No. 94.

Plaintiff opposed. Docket Nos. 101, 102, 103, 104, 106, 107 and

118. PRTC replied. Docket No. 120.

   After careful examination, we grant PRTC’s and UIET’s

Motions for Summary Judgment.

   II. Standard

   Summary judgment may be granted when “the pleadings,

depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322‐23

(1986)(If a party “fails to make a showing sufficient to

establish the existence of an element essential to the party’s

case, and on which that party will bear the burden of proof at

trial,” summary judgment is proper.) The court must examine
SANTIAGO‐TIRADO v. PRTC                                    Page 4




the record in the light most favorable to the nonmovant and

indulging all reasonable inferences in the nonmovant’s favor.

Maldonado‐Denis v. Castillo‐Rodríguez, 23 F.3d 576, 581 (1st Cir.

1994).

   In its review of the record, the court must refrain from

engaging in an assessment of credibility or weigh the

evidence presented. Reeves v. Sanderson Plumbing Products,

Inc., 530 U.S. 133, 135 (2000) (“Credibility determinations, the

weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a

judge.” Reeves, 530 U.S. at 150 (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250–251 (1986)).

   III. Factual Findings

   In accordance with Local Rule 56, the Court credits only

facts properly supported by accurate record citations. See

Local Rule 56(e). The following factual findings are taken

from the parties’ Statement of Uncontested Material Facts,
SANTIAGO‐TIRADO v. PRTC                                                     Page 5




(“SUMFs”), and supporting documentation.3

      Plaintiff has been an employee of PRTC since January 27,

1992 to the present. PRTC’s SUMF ¶ 1. She currently occupies

the position of Data Entry Office Clerk in Sales. PRTC’s SUMF

¶ 8. Since she began working in PRTC, Santiago has been a

member of the UIET. PRTC’s SUMF ¶ 3.

      Plaintiff was aware that PRTC had discipline regulations

and had signed an acknowledgement of receipt of such

Regulations. PRTC’s SUMF ¶ 6.

    1. The October 15, 2013 incident

    On October 15, 2013, an incident occurred between

Santiago and Viviana Pérez (the “October 15, 2013 Incident”).

PRTC’s SUMF ¶ 11. Viviana Pérez (“Pérez” or “Santiago’s

Supervisor”) was Santiago’s supervisor at the end of 2012.



3 . Defendants filed a Joint Motion to Strike, Docket No. 122, alleging that
plaintiff’s numerous and separate filings to oppose the motions for summary
judgment did not comply with the Local Rules of the District Court for the District
of Puerto Rico. Although the Court agrees that plaintiff’s piece-meal filings are
confusing and run amok of judicial efficiency, we have nonetheless considered
them in making the factual findings, under the premise that motions for summary
judgment should be considered in the light most favorable to the nonmovant.
SANTIAGO‐TIRADO v. PRTC                                  Page 6




PRTC’s SUMF ¶ 9. Several employees witnessed the incident.

Id. On that date, Santiago went to the kitchen/lunch room and

other employees that were there, or that arrived at the

kitchen/lunch room just after, noticed that Santiago was

tearful. PRTC’s SUMF ¶ 1. As she was going to punch the

clock, Pérez touched Santiago on her back. PRTC’s SUMF ¶¶

18‐20. A dispute ensued. Id. Several employees witnessed the

incident. PRTC’s SUMF ¶ 16‐18.

   On October 25, 2013, Santiago received a letter

summoning her to a meeting to be held on October 28, 2013,

to discuss possible violations of the Discipline Rules. The

letter indicated that she could go with a union representative

because she could be subjected to a suspension. PRTC’s

SUMF ¶ 22. Santiago attended the October 28, 2013, meeting.

PRTC’s SUMF ¶ 23.

   During the October 28, 2013, meeting Santiago was

informed, in writing, that she had violated Faults 12, 13, 25,

and 28 of the Disciplinary Rules during the events that took

place on October 15 when Santiago had a discussion with her
SANTIAGO‐TIRADO v. PRTC                                  Page 7




supervisor.    Santiago was further informed that for that

reason, she was being suspended. PRTC’s SUMF ¶ 24.

Santiago was also informed that the disciplinary action being

applied was a suspension of 5 business days, from October 29,

2013 to November 4, 2013, returning to work on November 5,

2013. PRTC’s SUMF ¶ 27. Finally, Santiago also learned

during that meeting that the suspension carried a two‐year

probationary period. PRTC’s SUMF ¶ 28.

     The Disciplinary Rules in question provide the following:

       (i) Fault #12: Disorderly behavior, games of hands,
       heavy jokes, intimidating or abusing others, use of
       profanity, improper or obscene language. Altering or
       disrupting peace and order at work or on the premises
       of the Company.

       (ii) Fault #13: Threatening, indecent or obscene acts,
       altercations, provocations, or disorderly conduct.

       (iii) Fault #25: Violate the practices and/or
       administrative policies, departmental procedures,
       instructions bulletins, General Rules of Conduct,
       Ethics Manual, Code of Business Conduct and/or any
       other code or standard established by the Company.
SANTIAGO‐TIRADO v. PRTC                                   Page 8




       (iv) Fault # 28: Insubordination or lack of respect to a
       supervisor, including refusal to perform a job or obey
       written or verbal orders. PRTC’s SUMF ¶ 29.

   Santiago received a Memorandum of Violations of

Discipline Rules dated October 28, 2013, which referred to the

October 15 incident. PRTC’s SUMF ¶ 30.

   2. The June 2014 suspension

     On May 16, 2014, Santiago and another employee, Aitza

Diaz, were at Santiago’s cubicle discussing a work order that

Pérez had assigned to Santiago. PRTC’s SUMF ¶ 32. Aitza

Diaz was also a union delegate. PRTC’s SUMF ¶ 33.

     Santiago and Pérez had a disagreement regarding the

work order. PRTC’s SUMF ¶ 34. Santiago began to rebuke

Pérez indicating that the established processes required her to

return the work order while Pérez indicated that she should

process the work order as it was and that she should not

return it to the coordinator. PRTC’s SUMF ¶ 38.

     Because of the incident, Aitza Díaz, who had witnessed

the discussion between Santiago and Pérez, decided to call
SANTIAGO‐TIRADO v. PRTC                                   Page 9




Gisela Mondecit. PRTC’s SUMF ¶ 46. Mondecit occupied the

position of Administrator of PRTC’s Medical Evaluations

Program. PRTC’s SUMF ¶ 10. Diaz felt that Santiago was

going to attack someone. PRTC’s SUMF ¶ 46.

     In a confidential report prepared by Gisela Mondecit on

May 22, 2014, Ms. Mondecit confirms that Aitza Diaz went to

her office on May 16, 2014, to notify her about Santiago’s

incident with supervisor Pérez and about Santiago’s

utterances after the incident to the effect that “she was going

to take everybody down even if she herself had to also go

down.” PRTC’s SUMF ¶ 50.

     There was a meeting to discuss Santiago’s situation

where Mondecit was present, as were the President of the

UIET, and other officials. PRTC’s SUMF ¶ 52.

     Santiago was required to appear at a subsequent meeting

held on May 16, 2014, with Union representatives Edward

Sánchez and Nyvia Rivera, Aitza Diaz as union delegate, Eira

Concepción from PRTC’s Labor area and Gisela Mondecit.

PRTC’s SUMF ¶ 53. During the meeting, Santiago was given
SANTIAGO‐TIRADO v. PRTC                                  Page 10




a letter and was told that she had to attend an appointment

with Doctor Lladó and that if she failed to comply she would

be subjected to disciplinary actions. Id. The Appointment

Letter indicated that the appointment with Dr. Lladó was for

May 19, 2014, at 3:00 p.m. PRTC’s SUMF ¶ 58. The letter also

stated that the referral was made pursuant to Article 13 of the

Collective Bargaining Agreement, (“CBA”). PRTC’s SUMF ¶

59.

      On May 19, 2014 Mondecit wrote a letter to Dr. Lladó,

referring Santiago for the Independent Medical Evaluation

indicating that PRTC wanted to know if Santiago was able to

work. PRTC’s SUMF ¶ 61.1.

      Santiago appeared at Dr. Lladó’s office for her

appointment on May 19, 2014, but the evaluation was not

done because she refused to sign a consent form that allowed

Dr. Lladó to obtain and review her medical records. PRTC’s

SUMF ¶ 62. The consent form also clearly indicated in its first

paragraph that the purpose of the evaluation was to

determine whether Santiago had any health, psychiatric or
SANTIAGO‐TIRADO v. PRTC                                Page 11




emotional condition and whether it affected her work or not

or created an impairment or disability. PRTC’s SUMF ¶ 64.

     On June 4, 2014, Santiago was summoned to a meeting

where she was informed that she was going to be suspended

and was given a letter dated June 4, 2014 (the “2014

Suspension Letter”). PRTC’s SUMF ¶ 67.

     The 2014 Suspension Letter informed Santiago that she

was being suspended for 15 working days due to the May 16,

2014, incident with Pérez; for not undergoing the psychiatric

evaluation she had been referred to; for her behavior during

the meeting in which she was notified of the referral to the

psychiatrist and for another incident when she was discussing

her evaluation with Pérez. PRTC’s SUMF ¶ 68.

     Santiago sought review of the suspension before the

Bureau of Conciliation and Arbitration of Puerto Rico’s Labor

and Human Resources Department, PRTC v. UIET, Case No.

A‐15‐14. Docket No. 102 at pg. 4 and Docket Nos. 107‐1 and

118‐1. As a result, her suspension was invalidated.
SANTIAGO‐TIRADO v. PRTC                                      Page 12




   IV. Analysis

   The Court will first conduct an analysis of Santiago’s

allegations under the ADA and whether they survive

summary disposition. Next, the Court will examine the

retaliation claims and, lastly, the claims based on state

statutes.

   1. Discrimination due to perceived mental disability

       under the ADA

   To establish a prima facie claim under the ADA, Santiago

must prove by a preponderance of the evidence: 1) that she

was disabled within the meaning of the ADA; 2) that she was

qualified to perform the essential functions of the job, either

with or without a reasonable accommodation; and 3) that

PRTC took adverse action against her because of the

disability. Bailey v. Georgia‐Pacific Corp., 306 F.3d 1162 (1st Cir.

2002) (citations omitted). The ADA defines “disability” as one

of these three modalities: (A) a physical or mental impairment

that substantially limits one or more of the major life activities

of an individual; (B) a record of such an impairment; or (C)
SANTIAGO‐TIRADO v. PRTC                                     Page 13




being regarded as having such an impairment. 42 U.S.C. §

12102(2).

    Santiago claims that she falls under the third category and

asserts that PRTC engaged in discriminatory conduct when it

required her to attend a medical appointment with forensic

psychiatrist Victor Lladó. PRTC counters that the examination

was related to Santiago’s job and was a business necessity,

and thus justified under Section 12112 (d)(4)(A) of the ADA.

The PRTC also cites to case law holding that an employer’s

request for an independent medical examination that

complies with statutory restrictions will not be sufficient to

establish, without other evidence, that the employer

“regarded” the employee as substantially limited in a major

life activity.

    The ADA does not prohibit an employer to require a

medical examination to determine whether an employee has

a disability or the nature or severity of the disability, if he can

establish that such examination is job‐related and consistent

with business necessity. 42 U.S.C. § 12112(d)(4)(A)); see also,
SANTIAGO‐TIRADO v. PRTC                                     Page 14




§ 12112(d)(4)(B) (an employer may make inquiries into the

ability of an employee to perform job‐related functions.”);

Grenier v. Cyanamid Plastics, Inc., 70 F.3d 667 (1st Cir. 1995).

   PRTC asserts that in requiring Santiago to undergo the

medical examination, it relied both on § 12112(d)(4)(A) and on

Article 13 of the CBA between PRTC and UIET, of which

Santiago was a member. The Appointment Letter that

Santiago received referred to Article 13 of the CBA and stated

that her attendance “was essential.” See Docket No. 90‐12.

   Article 13 provides that PRTC may require any employee

to undergo a medical examination, if no discriminatory intent

is present. See Docket No. 90‐8, at pg. 219, Exhibit 3 to the

Deposition. If the employee disagrees with the doctor’s

examination, the UIET may request that the PRTC select

another doctor within five working days to determine

whether the employee is fit to work. Id.

   The question is whether such requirement is statutorily

allowed. On this point, PRTC claims that the examination

complied with both the job‐related and business‐necessity
SANTIAGO‐TIRADO v. PRTC                                     Page 15




prongs required by the ADA. PTRC required Santiago to

undergo an examination after an altercation between her and

her supervisor. Although there are contested facts regarding

the exact nature of certain utterances attributed to Santiago

which suggested a potential threat to other employees, it is

nonetheless true that one employee who witnessed the

incident relayed her concerns to PRTC. Based on those

concerns, PRTC activated Article 13 of the CBA.

   The Third Circuit has held that an employer’s request for

an independent medical examination that is job‐related and

consistent with business necessity “will never, in the absence

of other evidence, be sufficient to demonstrate that an

employer ‘regarded’ the employee as substantially limited in

a major life activity.” Tice v. CTR. Area Transp. Auth., 247 F.3d

506, 515 (3d Cir. 2001); see also, Bustillo–Formoso v. Million Air

San Juan Corp., 261 F.Supp.3d 201, 207‐08 (D.P.R. 2016). Here,

PRTC’s referral was certainly job‐related and inextricably

intertwined with a business purpose: to ensure the well‐being

of Santiago, others and a safe work environment.
SANTIAGO‐TIRADO v. PRTC                                      Page 16




   Therefore, the Court concludes that Santiago has not

shown that she is disabled or perceived as disabled within the

meaning of the ADA. Because she has failed to establish the

first prong of an ADA prima facie case, we find that summary

judgment is proper.

   2. Retaliation on the basis of ADA

   The ADA’s retaliation provision states: “[n]o person shall

discriminate against any individual because such individual

has opposed any act or practice made unlawful by this

chapter.” 42 U.S.C. § 12203(a). To establish a claim of

retaliation, a plaintiff must show that (1) she engaged in

protected conduct, (2) she suffered an adverse employment

action, and (3) there was a causal connection between the

protected conduct and the adverse employment action.

Freadman v. Metropolitan Property and Cas. Ins. Co., 484 F.3d 91,

101 (1st Cir. 2007)(citing Wright v. Comp.USA, Inc., 352 F.3d

472, 478 (1st Cir.2003); Calero–Cerezo v. U.S. Depʹt of Justice, 355

F.3d 6, 25–26 (1st Cir.2004)).

   Most of Santiago’s allegations of retaliation relate to her
SANTIAGO‐TIRADO v. PRTC                                Page 17




ERISA claims, which were already dismissed. However,

Santiago also avers that she engaged in protected conduct by

filing administrative charges against PRTC and UIET with the

EEOC on July 22, 2014. See Docket No. 33 at pg. 2. In her

EEOC      complaints,     Santiago   claimed    employment

discrimination under ADA’s “perceived as” modality.

   Santiago falters in clearly delineating what was the

adverse employment action that followed her EEOC

complaint since the two suspensions predated the EEOC

charges. It is undisputed that Santiago is still employed at

PRTC and holds the same position as she did before, and that

she is still a member of the UIET.

   After reviewing the record and plaintiff’s evidence

proffered in opposition to the motion for summary judgment,

we find that the evidence is insufficient, even viewed in the

light most favorable to the plaintiff, to prove an adverse

retaliatory employment action.
SANTIAGO‐TIRADO v. PRTC                                     Page 18




   3. Allegations against UIET for failure to represent

   Santiago argues that the UIET breached its duty of fair

representation because it failed to stand up to the PRTC’s

alleged discriminatory and retaliatory actions. Santiago

makes a blanket statement but does not specify which of her

employer’s actions required UIET’s involvement, and under

which provision of the CBA.

   “The duty of fair representation mandates that a union

conduct at least a ‘minimal investigation’ into an employeeʹs

grievance.” Emmanuel v. International Broth. of Teamsters, Local

Union No. 25, 426 F.3d 416, 420 (1st Cir. 2005)(citing Garcia v.

Zenith Elec. Corp., 58 F.3d 1171, 1176 (7th Cir.1995)). However,

“only an ‘egregious disregard for union membersʹ rights

constitutes a breach of the unionʹs duty” to investigate.” Id.

(citing Castelli v. Douglas Aircraft Co., 752 F.2d 1480, 1483 (9th

Cir.1985)).

   A review of the uncontested facts shows no such

“egregious disregard.” Quite the contrary, the facts evidence

that the UIET effectively represented Santiago in her claims
SANTIAGO‐TIRADO v. PRTC                                      Page 19




against PRTC. For instance, although UIET agreed with the

referral to the psychiatric evaluation, it disagreed with the

suspension and contested it. The UIET, representing Santiago,

filed a grievance in the Arbitration and Conciliation Division

of the Labor Department. Santiago ultimately prevailed.

   Given the record’s lack of evidence in support of a claim

against the UIET for breaching its duty of representation,

UIET’s Motion for Summary Judgment is Granted.

   4. State Law Claims

   Having dismissed the federal claims, the Court declines to

exercise jurisdiction to hear the remaining state law causes of

action. “It has consistently been recognized that pendent

jurisdiction is a doctrine of discretion, not of plaintiffʹs right.”

United Mine Workers of America v. Gibbs, 383 U.S. 715, 726

(1966). “Certainly, if the federal claims are dismissed before

trial, even though not insubstantial in a jurisdictional sense,

the state claims should be dismissed as well.” Id. The Court

thus dismisses the state law claims.
SANTIAGO‐TIRADO v. PRTC                                Page 20




   V. Conclusion

   For the reasons discussed herein, PRTC’s and UIET’s

Motions for Summary Judgment at Docket Nos. 90 and 92 are

granted.

   IT IS SO ORDERED.

   In San Juan, Puerto Rico, this 19th day of September 2019.

                S/ SILVIA CARREÑO‐COLL
             UNITED STATES MAGISTRATE JUDGE
